Citation Nr: 0905327	
Decision Date: 02/13/09    Archive Date: 02/19/09

DOCKET NO.  05-22 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California


THE ISSUE

Entitlement to an effective date earlier than February 26, 
2003, for the award of service connection for bipolar 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 1965 to November 
1968.  He was subsequently a Member of the Reserve from at 
least 1990 to 1996, with active duty for 9 days in 1992.  
These periods are not otherwise pertinent to the instant 
claim.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued by the RO.

The Veteran testified before the undersigned Veterans Law 
Judge (VLJ) in a hearing at the RO in January 2008.  


FINDINGS OF FACT

1.  The RO denied the Veteran's claim for service connection 
for bipolar disorder in a rating decision of April 1998.  In 
a May 1999 decision, the Board confirmed the rating decision.  
The Veteran was notified and there was no appeal.

2.  There has been no claim of error in the May 1999 Board 
decision.

3.  The next time the Veteran submitted an application to 
reopen the claim for service connection for bipolar disorder 
was on February 26, 2003.

4. There was no formal claim, informal claim, or written 
intent to file a claim for service connection for bipolar 
disorder between May 1999 and February 2003. 


CONCLUSION OF LAW

The criteria for an effective date earlier than February 26, 
2003, for the award of service connection for bipolar 
disorder have not been met. 38 U.S.C.A. §§ 1155, 5110 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.157, 3.400 (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the Veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the Veteran and has afforded him a comprehensive 
VA examination addressing his claimed disorder.  There is no 
indication from the record of additional medical treatment 
for which the RO has not obtained, or made sufficient efforts 
to obtain, corresponding records.

The Board is also satisfied that the RO met VA's duty to 
notify the Veteran of the evidence necessary to substantiate 
his claim.  The RO also notified the Veteran of exactly which 
portion of that evidence was to be provided by him and which 
portion VA would attempt to obtain on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

On April 30, 2008, VA amended its regulations governing its 
duty to provide a claimant with notice of the information and 
evidence necessary to substantiate a claim.  See 73 Fed. 
Reg. 23,353 (Apr. 30, 2008).  Importantly, the third sentence 
of 38 C.F.R. § 3.159(b)(1), which stated that "VA will also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim," was 
removed.  This amendment applies to all applications for 
benefits pending before VA on, or filed after, May 30, 2008.

In Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) reaffirmed principles set forth previously 
in Federal Circuit and United States Court of Appeals for 
Veterans Claims (Court) cases.  The Mayfield line of 
decisions instructs that a comprehensive VCAA letter, as 
opposed to a patchwork of other post-decisional documents 
(e.g., Statements or Supplemental Statements of the Case), is 
required to meet VA's notification requirements.  VCAA 
notification does not require a preadjudicatory analysis of 
the evidence, or any inadequacies thereof, already contained 
in the record.   

The VCAA letter should be sent prior to the appealed rating 
decision or, if sent after the rating decision, before a 
readjudication of the appeal.  A Supplemental Statement of 
the Case, when issued following a VCAA notification letter, 
satisfies the due process and notification requirements for 
an adjudicative decision for these purposes.  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).  

Here, the noted VCAA letter was issued prior and subsequent 
to the appealed rating decision.  However, as indicated 
above, the RO has taken all necessary steps to both notify 
the Veteran of the evidence needed to substantiate his claim 
and assist him in developing relevant evidence.  

The Board is also aware of the considerations of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  However, the 
absence of such notification by VCAA letter is not 
prejudicial in this case.  The Veteran was fully notified 
that he was awarded a disability evaluation and an effective 
date for that evaluation in the appealed rating decision, in 
which service connection for his bipolar disorder was 
granted.  Id.

The Board is aware that the May 2003 letter concerned the 
Veteran's initial service connection claim, not the earlier 
effective date claim.  However, the current appeal arose upon 
the grant of service connection in October 2003.  The 
question of whether a further VCAA letter for such a 
"downstream" issue is required was addressed by the VA 
Office of General Counsel in VAOPGCPREC 8-2003 (Dec. 22, 
2003).  In this precedent opinion, the General Counsel held 
that, in such circumstances, a Statement of the Case was 
required in cases involving a "downstream" issue, but 
38 U.S.C.A. § 5103(a) did not require separate notice of the 
information and evidence necessary to substantiate the newly 
raised issue.  Id.  Here, the requirement of a Statement of 
the Case was met in June 2005.

Accordingly, the Board finds that no prejudice to the Veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the Veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the Veteran are to be avoided).

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless 
specifically provided otherwise, the effective date of an 
award based on a claim for service connection and a claim 
reopened after final adjudication "shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor." 38 
U.S.C.A. § 5110(a) (West 2002 & Supp 2007).  The implementing 
regulation clarifies this to mean that the effective date of 
service connection and compensation based on a reopened claim 
will be, "[d]ate of receipt of claim or date entitlement 
arose, whichever is later."  38 C.F.R. § 3.400.

Additionally, under 38 C.F.R. § 3.155(a) (2008), the Veteran 
or a representative of the Veteran can file an informal claim 
by communicating an intent to apply for one or more VA 
benefits.  See also 38 C.F.R. § 3.1(p) (2006).  The benefit 
sought must be identified, see Stewart v. Brown, 10 Vet. App. 
15, 18 (1997), but need not be specific, see Servello v. 
Derwinski, 3 Vet. App. 196, 199 (1992).

By rating decision of October 2003, the RO awarded the 
Veteran service connection for bipolar disorder as of 
February 26, 2003.  On that date, the Veteran submitted a 
statement indicating he wanted to reopen his claim for 
compensation for his bipolar disorder.  Previously service 
connection for bipolar disorder was denied by a rating 
decision of April 1998 and confirmed by a Board decision in 
May 1999.  He argues that the effective date (and any 
resultant retroactive pay) should go back to 1997, when the 
evidence showed he began receiving treatment for his 
psychiatric disorder at the VA.  Service connection was 
granted on the basis of new and material evidence, including 
an opinion that the in-service symptoms were likely the first 
demonstration of his psychiatric disorder.

In the present case, the Board finds that an effective date 
earlier than February 26, 2003, for the award of service 
connection for bipolar disorder is not warranted.  The 
Veteran's claim for service connection for bipolar disorder 
was initially denied by the RO in April 1998 on the basis 
that the bipolar disorder was not etiologically related to 
his service.  In this regard, the RO noted that the bipolar 
disorder was not shown in service or within the year 
presumptive period; the first indication (diagnosis) of 
bipolar disorder was many years after service.  The Board 
confirmed the RO decision in its decision of May 1999.  The 
Veteran was notified of his appellate rights, and he did not 
appeal the Board decision. Thus, the Board decision is final, 
see 38 U.S.C.A. §§ 7104(b) (West 2002 & Supp 2007); 38 C.F.R. 
§§ 20.1100 (2008), and the effective date for the award of 
service connection for bipolar disorder cannot be prior to 
May 1999 in the absence of clear and unmistakable error.

The next time the Veteran submitted an application to reopen 
the claim for service connection for bipolar disorder was on 
February 26, 2003.  It was following this submission that VA 
reopened the claim and awarded service connection for bipolar 
disorder and assigned an effective date of February 26, 2003.  
Again, it is noted that new and material evidence was 
received.

In this case, there is no basis to grant an effective date 
prior to February 26, 2003, for the award of service 
connection for bipolar disorder.  See 38 U.S.C.A. § 5110; 38 
C.F.R. § 3.400(r) (effective date of an evaluation and an 
award of compensation based on a reopened claim will be, 
"[d]ate of receipt of claim or date entitlement arose, 
whichever is later"); Flash v. Brown, 8 Vet. App. 332, 340 
(1995) ("when a claim to reopen is successful and the benefit 
sought is awarded upon readjudication, the effective date is 
the date of the claim to reopen"); Sears v. Principi, 16 Vet. 
App. 244, 248 ("The Court thus holds that the effective-date 
statute, 38 U.S.C.A. § 5110(a), is clear on its face with 
respect to granting an effective date for an award of VA 
periodic monetary benefits no earlier than the date that the 
claim for reopening was filed").

The Board has thoroughly reviewed the evidence of record 
between May 1999 and February 2003 to see if the Veteran 
filed a claim, an informal claim, or expressed a written 
intent to file a claim for service connection for bipolar 
disorder and finds nothing in the record to support such a 
finding.  See 38 C.F.R. §§ 3.1(p), 3.155 (2008).  During that 
time period the Veteran submitted voluminous VA treatment 
records.  The Board is also aware of statements submitted in 
December 2000 and February 2001 in which the Veteran 
requested that the VA "expedite my claim for benefits under 
service-connected disabilities." However, the Board notes 
that the Veteran made no mention of an intent to file a claim 
for service connection for bipolar disorder in either of 
these statements.  Id.  With regards to the submitted VA 
treatment records, the Board notes that the application of 38 
C.F.R. § 3.157(b) would not be warranted in this case, as 
such regulation applies only to a distinct group of claims 
where service connection has already been established.  See 
LaLonde v. West, 12 Vet. App. 377, 382 (1999) (where 
appellant had not been granted service connection, mere 
receipt of medical records could not be construed as informal 
claim).

For these reasons, there is no legal basis for an earlier 
effective date.  Accordingly, the claim on the basis set out 
above, is denied.


ORDER

An effective date earlier than February 26, 2003, for the 
award of service connection for bipolar disorder is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


